Citation Nr: 1341241	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  06-37 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease and degenerative joint disease.

2.  Entitlement to an increased (compensable) rating for tinea corporis of the groin, buttocks, and lower abdominal area, and tinea versicolor of the right hip.

3.  Entitlement to an increased rating for coronary artery disease, rated as 30 percent disabling prior to February 11, 2009, and 60 percent disabling since February 11, 2009.

4.  Entitlement to a total disability rating based on individual unemployability.

5.  Entitlement to an initial rating in excess of 40 percent for peripheral vascular disease of the left lower extremity. 

6.  Entitlement to an initial rating in excess of 40 percent for peripheral vascular disease of the right lower extremity.

7.  Entitlement to effective date earlier than November 8, 2011, for the grant of service connection for peripheral vascular disease of the left lower extremity.

8.  Entitlement to effective date earlier than November 8, 2011, for the grant of service connection for peripheral vascular disease of the right lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a videoconference hearing held in December 2012 before the acting Veterans Law Judge, and a copy of that transcript is on Virtual VA.

The Veteran perfected an appeal of the denials of an increased rating for coronary artery disease and a total disability rating based on individual unemployability in a December 2009 rating decision.  That rating decision shows that the RO determined that the date of claim is January 22, 2008.  Previously, the RO denied these issues in an unappealed rating decision issued in December 2007 pursuant to an informal claim received by the RO on August 16, 2007.  The RO received additional evidence that was new and material to those issues prior to the expiration of the appeal period for the December 2007 rating decision.  Therefore, the date of claim for these two issues on appeal is August 16, 2007.  See 38 C.F.R. § 3.156(b) (2013).

The RO has adjudicated the issue regarding the lumbar spine disorder as entitlement to service connection for degenerative disc disease of the lumbar spine.  An October 2008 VA examiner diagnosed degenerative joint disease of the lumbar spine and indicated that it was associated with the degenerative disc disease of the lumbar spine.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the appellant's claim is entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease and degenerative joint disease.

During the pendency of the appeal, the RO in a September 2012 rating decision assigned a 60 percent disability rating for coronary artery disease effective February 11, 2009.  Even though the Veteran stated in an October 2012 statement that he reluctantly accepted the 60 percent disability rating, he still presented testimony on the issue at the December 2012 hearing.  Moreover, the Veteran reported in a July 2013 notice of disagreement that the severity of his heart attack has left him 100 percent disabled.  Therefore, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a June 2013 rating decision, the RO granted service connection for bilateral peripheral vascular disease of the lower extremities.  As explained below, the Veteran has filed a timely notice of disagreement with the assignments of the effective date for the grant of service connection for those two disorders and the two disability ratings.

In light of the above, the issues are as stated on the title page.

The review of the claims file includes the paper and electronic records.

The issues of entitlement to service connection for residuals of a gall bladder removal secondary to herbicide exposure (see January 2011 statement of the Veteran) and an increased (compensable) rating for onychomycosis associated with type II diabetes mellitus (see October 2012 statement of the Veteran and November 2012 VA skin examination report) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The October 2008 VA spine examination report reflects that on page 2 the examiner stated that the degenerative joint disease of the lumbar spine had its onset in 1968 whereas on page 15 the examiner opined that it was less likely as not that the lumbar spine disorder was caused by or the result of in-service back strain.  In light of this conflicting evidence, another VA examination is necessary.  

The Veteran underwent a VA skin examination in November 2012, but the examiner only addressed the symptomatology of his service-connected onychomycosis associated with type II diabetes mellitus and not the skin disorder that is on appeal.  Thus, another VA examination is necessary.

The June 2012 VA medical opinion on unemployability contains some ambiguities.  In light of that, as well as the grants of service connection for bilateral peripheral vascular disease of the lower extremities, another VA examination is necessary to address the Veteran's possible unemployability due to service-connected disabilities.
 
In his July 2013 notice of disagreement, the Veteran reported that he is now 100 percent disabled due to a heart attack.  This statement suggests that he has had a heart attack since the October 2012 VA examination.  Accordingly, another VA examination is necessary.

The Veteran testified that he has been seen at a VA facility for his lumbar spine and his skin disorder, that private and VA doctors have prescribed creams for skin disorder, and that he has been hospitalized four times for his coronary artery disease.  Moreover, as noted above, there is evidence suggesting that the Veteran has had a recent heart attack.  Consequently, additional treatment records need to be obtained.

As noted above, the issues of entitlement to service connection for residuals of a gall bladder removal secondary to herbicide exposure (see January 2011 statement of the Veteran) and an increased (compensable) rating for onychomycosis associated with type II diabetes mellitus (see October 2012 statement of the Veteran and November 2012 VA skin examination report) have been raised by the record.  The above-mentioned service connection and increased rating issues are inextricably intertwined with the claim of entitlement to a total disability rating based on individual unemployability and must first be addressed by the RO/AMC.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In a June 2013 rating decision, the RO granted service connection for bilateral peripheral vascular disease of the lower extremities effective November 8, 2011, and assigned two 40 percent disability ratings effective that same date.  In a July 2013 notice of disagreement, the Veteran indicated that he was disagreeing with the assignments of the effective date for the grant of service connection for those two disorders and the two disability ratings.  As such, the AMC must issue a statement of the case concerning the issues of entitlement to an initial rating in excess of 40 percent for peripheral vascular disease of the left lower extremity; entitlement to an initial rating in excess of 40 percent for peripheral vascular disease of the right lower extremity; entitlement to effective date earlier than November 8, 2011, for the grant of service connection for peripheral vascular disease of the left lower extremity; and entitlement to effective date earlier than November 8, 2011, for the grant of service connection for peripheral vascular disease of the right lower extremity.  Manlincon v. West, 12 Vet. App. 242 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for the disabilities on appeal since August 2006, to include all hospitalizations for his coronary artery disease, the doctors who have prescribed creams for his skin disorder,  and the identity of the VA facility at which he receives treatment.  Obtain all identified treatment records, to include VA treatment records.  If applicable, obtain any additional records from Dr. Bhatia since September 2012, Dr. Sepulveda since September 2012, and Dr. Siddiqi since April 2012.

2.  Undertake any necessary development and adjudicate the issues of entitlement to service connection for residuals of a gall bladder removal secondary to herbicide exposure and an increased (compensable) rating for onychomycosis associated with type II diabetes mellitus.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his lumbar degenerative disc disease and degenerative joint disease.  The claims folder (including relevant Virtual VA records) must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.  The requested determination should also take into consideration the Veteran's reported medical history.  

After examination of the Veteran and review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the lumbar degenerative disc disease or degenerative joint disease is etiologically related to service, to include the back strain in February 1968.  The medical basis of the examiner's opinions must be supported by a complete rationale.  

4.  Schedule the Veteran for a VA skin disease examination to determine the current severity of the tinea corporis of the groin, buttocks, and lower abdominal area, and tinea versicolor of the right hip.  The claims folder (including relevant Virtual VA records) must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.  After examination of the Veteran and review of the claims file, the VA examiner should specifically comment on the nature and extent of any subjective complaints and objective findings regarding tinea corporis of the groin, buttocks, and lower abdominal area, and tinea versicolor of the right hip.  Percentages should be provided for the extent of total and exposed areas covered.  All medications and topical treatments taken for the Veteran's skin problems must be noted.  A complete rationale for any opinion offered must be provided.

5.  Schedule the Veteran for a VA cardiovascular examination.  The claims folder (including relevant Virtual VA records) must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must note what level of workload (in METs) results in dyspnea, fatigue, angina, dizziness, or syncope.  The examiner must also indicate whether left ventricular dysfunction is present and, if so, what the ejection fraction (in percentage terms) is.  Finally, the examiner must describe the extent to which congestive heart failure is present.  A complete rationale for any opinion offered must be provided.

6.  Schedule the Veteran for a VA medical examination to determine if he is unemployable due to service-connected disabilities.  The claims folder (including relevant Virtual VA records) must be made available to and be reviewed by the examiner in conjunction with the examination.  After examination of the Veteran and review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran is unable to obtain and retain substantially gainful employment based on the service-connected coronary artery disease; bilateral peripheral vascular disease of the lower extremities; type II diabetes mellitus; erectile dysfunction; onychomycosis associated with type II diabetes mellitus; tinea corporis of the groin, buttocks, and lower abdominal area; tinea versicolor of the right hip; hypertension; and residual scars from cardiac bypass surgery.  The medical basis of the examiner's opinions must be supported by a complete rationale.

7.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient/ manner, such as a complete rationale for any opinion not being provided, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After ensuring that any other necessitated development is accomplished, and after adjudicating the referred claims noted on page 4 of this REMAND, readjudicate
 the issues of entitlement to increased ratings for coronary artery disease and the non-diabetic skin disorder with consideration of 38 C.F.R. § 3.321 (2013); entitlement to service connection for a lumbar spine disorder; and entitlement to TDIU.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

9.  Issue to the Veteran a statement of the case as to his  claims of entitlement to an initial rating in excess of 40 percent for peripheral vascular disease of the left lower extremity; entitlement to an initial rating in excess of 40 percent for peripheral vascular disease of the right lower extremity; entitlement to effective date earlier than November 8, 2011, for the grant of service connection for peripheral vascular disease of the left lower extremity; and entitlement to effective date earlier than November 8, 2011, for the grant of service connection for peripheral vascular disease of the right lower extremity.  If and only if he perfects an appeal as to these matters, should the case be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



